C. A. 5th Cir. Certiorari granted limited to Question 4 presented by the petition which reads as follows:
“4. Whether petitioner’s conviction, should be vacated in light of this Court’s decision in Welsh v. United States, 398 U. S. 333 (1970), because the denial to petitioner of a conscientious objector exemption may have been based upon the Department of Justice’s erroneous characterization of his objections to participation in war as ‘political and racial’ rather than ‘religious’?”
Mr. Justice Brennan is of the opinion that certiorari should be granted limited to Questions 1, 2, and 4 presented by the petition. Mr. Justice Marshall took no part in the consideration or decision of this petition.